FILED
                             NOT FOR PUBLICATION                              JUL 28 2015

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ARMANDO BELTRAN-PRADO,                           No. 13-71548

               Petitioner,                       Agency No. A087-595-496

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 21, 2015**

Before:        CANBY, BEA, and MURGUIA, Circuit Judges.

      Armando Beltran-Prado, a native and citizen of Mexico, petitions for review

of a Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings, Silaya v. Mukasey, 524 F.3d 1066, 1070

(9th Cir. 2008), and we deny the petition for review.

      Beltran-Prado does not challenge the BIA’s finding that he did not contest

the IJ’s denial of his asylum application as time-barred.

      With respect to withholding of removal, substantial evidence supports the

BIA’s determination that Beltran-Prado did not establish past persecution in

Mexico. See Lim v. INS, 224 F.3d 929, 936 (9th Cir. 2000) (“Threats standing

alone . . . constitute past persecution in only a small category of cases, and only

when the threats are so menacing as to cause significant actual suffering or harm.”)

(internal quotation and citation omitted). Substantial evidence also supports the

BIA’s conclusion that Beltran-Prado failed to establish it is more likely than not he

will be persecuted on account of a protected ground. See Parussimova v. Mukasey,

555 F.3d 734, 741 (9th Cir. 2009) (“to demonstrate that a protected ground was ‘at

least one central reason’ for persecution, an applicant must prove that such ground

was a cause of the persecutors’ acts”); see also Molina-Morales v. INS, 237 F.3d

1048, 1052 (9th Cir. 2001) (personal retribution is not persecution on account of a

protected ground). We reject Beltran-Prado’s contention that the BIA ignored

evidence. Thus, Beltran-Prado’s withholding of removal claim fails.


                                           2                                    13-71548
      Finally, substantial evidence supports the BIA’s denial of Beltran-Prado’s

CAT claim because he failed to establish it is more likely than not he would be

tortured by or with the consent or acquiescence of the government if returned to

Mexico. See Silaya, 524 F.3d at 1073.

      PETITION FOR REVIEW DENIED.




                                         3                                   13-71548